Citation Nr: 0903192	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-37 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to service-connected asthma.


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1977, and from August 1978 to December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Decatur, Georgia.  Subsequently, the case was 
transferred to the RO in Montgomery, Alabama.

In November 2008, the veteran and his brother testified 
during a Board hearing before the undersigned Veterans Law 
Judge at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the courts, are applicable to 
this appeal.  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a disability compensation 
claim.  38 C.F.R. § 3.159. 

A review of the record shows that the veteran was notified of 
the VCAA duties to assist and of the information and evidence 
necessary to substantiate his claim for service connection 
and for secondary service connection by correspondence dated 
in June 2002, March 2006, and April 2007.  

Before the RO issued its last adjudication in this matter, RO 
officials determined in April 2007 that the veteran had been 
previously denied Social Security disability benefits.  There 
is no indication in the claims file that the RO ever 
attempted to obtain a copy of SSA's decision or the veteran's 
SSA medical records.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of SSA's determination 
on the veteran's claim, as well as copies of all medical 
records underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

The veteran contends that he is entitled to service 
connection for depression either on a direct basis or as 
secondary to his service-connected asthma.  For reasons not 
adequately explained in the record, the RO denied service 
connection on a direct basis in the September 2002 rating 
decision and denied secondary service connection in a June 
2007 rating decision.  The veteran has only perfected an 
appeal as to the September 2002 rating decision; however his 
August 2003 notice of disagreement to that decision also 
argued service connection for depression as secondary to his 
service-connected asthma.  On remand, the RO should develop 
the claim as found characterized on the first page of this 
decision.

There is a procedural defect in this case.  Prior to the 
appeal being transferred to the Board in September 2008, the 
veteran submitted additional evidence, including additional 
VA medical records dated from June 2007 to October 2007, and 
from August 2007 to July 2008.  Pursuant to 38 C.F.R. 
§§ 19.37, 20.1304(c), any pertinent evidence, not previously 
reviewed at the RO, but received from the veteran prior to 
the transfer of the VA claims file to the Board, or evidence 
which is accepted first at the Board, must be initially 
reviewed by the RO, unless this procedural right is waived by 
the veteran.  When the RO receives evidence relevant to a 
claim properly before it that is not duplicative of evidence 
already discussed in a statement of the case (SOC) or SSOC, 
it must prepare another SSOC reviewing that evidence.  See 38 
C.F.R. §§ 19.31(b)(1).

Therefore, as the veteran did not waive initial RO 
consideration of the evidence from the VA medical records, 
the RO must prepare a SSOC addressing the additional evidence 
received following the issuance of the June 2007 SSOC for 
distribution to the veteran.

During his Board hearing, the veteran testified that his 
inservice depression was precipitated basically by the stress 
of his duties.  (See transcript at pp. 17-19).  He also 
testified that his service personnel file is missing 
information about his Article 15 (non-judicial) proceeding 
and the statement of a psychiatrist who had diagnosed him 
with depression while in service.  (See transcript at pp. 7-8 
& the veteran's statement dated August 2007).  On remand, the 
RO should ensure that it has complete copies of both the 
veteran's service personnel records and his service treatment 
records.

Concerning the secondary service connection matter, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The duty to assist also includes providing a thorough medical 
examination or medical opinion.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  The veteran's last VA examination for 
depression was conducted in May 2007.  The Board notes that 
the VA examiner in May 2007 reported that the veteran was 
treated for depression at the Tuscaloosa VA Medical Center in 
2002, but the veteran has denied treatment at that facility 
both in writing and during his Board hearing.  The examiner, 
a VA psychologist, noted psychiatric symptoms present during 
the preceding year and summarized the veteran's current 
treatment for a mental disorder but diagnosed the veteran 
with no separate mental disorder.  Rather, the diagnosis was 
cocaine abuse.  The examiner also noted that the veteran 
never once voiced a complaint or concern related to his 
asthma.  In addition, the examiner failed to provide any 
medical opinion whether the veteran's depression was related 
to service or to his service-connected asthma.  

The Board further notes that in his August 2007 statement, 
the veteran complained that he had told the VA examiner of a 
connection between his asthma and depression and that this 
was the reason he had not received any treatment for 
depression while in service.  Further, a June 2004 VA 
examination for asthma had noted that the veteran had 
problems with depression.  A November 2007 VA general medical 
examination also noted that the veteran had problems with 
depression for many years and noted a diagnosis of chronic 
depression.  VA has the authority to schedule a compensation 
and pension examination when such is deemed to be necessary, 
and the veteran has an obligation to report for that 
examination.  Therefore, after obtaining additional medical 
records from the SSA and VA and non-VA health care providers, 
the Board is of the opinion that a new VA examination and a 
medical opinion by a VA psychologist or psychiatrist is 
warranted as to whether the veteran currently has a 
depression disability and, if so, whether his depression was 
aggravated by his service-connected asthma disability or was 
due to service, or to some other cause.  The examiner also 
should attempt to reconcile any findings related to 
depression found in the May 2007 and November 2007 VA 
examinations.

The RO also should obtain and associate with the claims file 
all outstanding medical records.  The claims file reflects 
that the veteran has received treatment from VA facilities; 
however, as the claims file only includes records from the 
Montgomery VAMC dated up to June 2008, and only includes 
records from the Tuskegee VAMC dated up to October 2007, any 
additional records from these facilities should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the appellant's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

2.  The AMC/RO must ensure that it has 
complete copies of the veteran's service 
treatment records and his entire service 
personnel file, particularly any missing 
records pertaining to Article 15 
proceedings or any statements from medical 
personnel related to a possible diagnosis 
of depression.  Unsuccessful efforts to 
obtain such records must be documented in 
the claims file.

3.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, who 
treated the veteran for his claimed 
depression and whose records are not found 
within the claims file.  Of particular 
interest are any outstanding records of 
evaluation and/or treatment of these 
disorders from the Montgomery VAMC, for 
the period from June 2008 to the present, 
and from the Tuskegee VAMC, for the period 
from October 2007 to the present.  After 
the veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

4.  Thereafter, the AMC/RO should schedule 
the veteran for a VA psychiatric 
examination by a psychiatrist or 
psychologist to provide an opinion whether 
the veteran currently has a depression 
disorder and, if so, regarding the 
relationship, if any, of the claimed 
depression to service and the 
relationship, if any, of the claimed 
depression disorder to the veteran's 
service-connected asthma disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner also should 
attempt to reconcile any findings related 
to depression found in the May 2007 and 
November 2007 VA examinations.  The 
rationale for all opinions expressed must 
be clearly set forth by the examiner in 
his or her examination report.

a)  Following a review of the claims 
folder, and an evaluation of the veteran, 
the examiner should provide an opinion 
whether the veteran has a current 
depression disability and, if so, whether 
it is at least as likely as not (50 
percent probability or greater) that the 
veteran's depression disability was 
incurred in service or was caused or 
aggravated as a result of his service-
connected asthma.  If there is evidence of 
aggravation, the examiner should, if 
possible, discuss to what extent the 
asthma aggravates the depression disorder.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations and on the basis of all 
the evidence on file, particularly any 
evidence submitted since the June 2007 
SSOC.  If any benefit sought on appeal 
remains denied, the veteran should be 
furnished an appropriate SSOC and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




